Title: From George Washington to Oliver Wolcott, Jr., 17 December 1797
From: Washington, George
To: Wolcott, Oliver Jr.



Dear Sir
Mount Vernon 17th Deer 1797

Your letter of the 24th Ulto has been duly received; but one cause or another has prevented the acknowledgment until now, when I thank you for the Presidents Speech which it enclosed, and your obliging offer to render me any services I might need, in Phila.
One reason why I did not sooner notice the offer of a Mr Barker—to pay you on my A/c $500 in behalf of Colonl Shreve, was my expectation that Mr Ross, for whom I had deposited a letter in Colo. Pickerings hands, to remain there until his arrival, would have been in Philadelphia long ’ere this, and have settled all that business. If, however, it should have happened that Mr Ross is yet absent, I would thank you for receiving & remitting me the $500 abovementioned; and further, as he has received more money on my account from Colonl Shreve, you would obliged me (if it be convenient for you to do so) to receive the whole amount there, and give me an order for the like sum in Alexandria.

It is time, now, to hear what the reception of our Envoys at Paris has been; & what their prospects are. It surely cannot be, that Fauchet & Adet are appointed by the Directory to negociate with them! If the fact, however, be otherwise, it requires not the spirit of Devination to predict the Issue.
I cannot conclude without offering you my condolence, and I do it sincerely, on the death of your worthy, & much respected father. As it was an event however, which for sometime has been expected, you could not have been unprepared for the stroke; and amidst the affliction, you have the consolation to know that he died “full of years & honours” & regretted, by all who knew him. With best respects for Mrs Wolcott, in which I am joined by Mrs Washington & Nelly Custis, I am My dear Sir Yr sincere & Affe. frd

Go: Washington

